Exhibit 10.30

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

This Retirement Agreement (this “Agreement”) is made and entered into as of
December 13, 2019, by and among Casebia Therapeutics Limited Liability
Partnership, a limited liability partnership incorporated in England and Wales
(“Casebia”), Bayer HealthCare LLC, a limited liability company formed in
Delaware (“Bayer”), CRISPR Therapeutics AG, a stock corporation organized under
the laws of Switzerland (“CRISPR AG”), and CRISPR Therapeutics, Inc., a
corporation organized under the laws of the state of Delaware (“CRISPR Inc., and
together with CRISPR AG, “CRISPR”).

RECITALS

A.Bayer and CRISPR AG entered into the Joint Venture Agreement on December 19,
2015 (as amended, restated and/or otherwise modified from time to time, the “JV
Agreement”);

B.Bayer, CRISPR AG and Casebia entered into the Limited Liability Partnership
Agreement on March 16, 2016 (as amended, restated and/or otherwise modified from
time to time, the “LLP Agreement”);

C.Pursuant to the JV Agreement, Bayer purchased the Bayer LLP Interest (as
defined below);

D.Bayer remains the sole owner of the Bayer LLP Interest; and

E.Subject to the terms and conditions set forth in this Agreement, Bayer and
CRISPR AG desire to terminate the JV Agreement, and in connection therewith, (a)
Bayer wishes to cease to be a member of Casebia with effect from Closing, (b)
Casebia and CRISPR consent to Bayer ceasing to be a member of Casebia, (c)
Casebia, Bayer and CRISPR desire to amend the terms of the LLP Agreement
accordingly to reflect Bayer ceasing to be a member and (d) CRISPR AG and Bayer
desire to enter into the 2019 Option Agreement (as defined below) which will
become effective as of the Closing (as defined below).

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
premises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the Parties (as
defined below) hereby agree as follows:

Article I

DEFINITIONS

For all purposes of this Agreement, the following terms will have the following
respective meanings:

“2019 Option Agreement” means the Option Agreement between CRISPR AG and Bayer
in substantially the form attached hereto as Exhibit A.

“Act” means the Limited Liability Partnerships Act 2000, as amended.

“Adjustment Amount” means the Final Expense Deduction minus the Initial Expense
Deduction.

“Affiliate” or “Affiliates” means, with respect to any entity, any Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such entity; and for the purposes
of this definition, “control” (and the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity,
directly or indirectly, whether through the ownership of voting securities or by
contract or otherwise. Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if any of the following
conditions is met: (a) in the case of corporate

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

entities, direct or indirect ownership of at least fifty percent (50%) of the
stock or shares having the right to vote for the election of directors, and (b)
in the case of non-corporate entities, direct or indirect ownership of at least
fifty percent (50%) of the equity interest with the power to direct the
management and policies of such non-corporate entities. The Parties acknowledge
that in the case of certain entities organized under the laws of certain
countries outside of the United  States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management and policies of such entity. As of the Closing, Casebia and
Casebia Therapeutics LLC will each be deemed an Affiliate of CRISPR.

“Amended and Restated Intellectual Property Management Agreement” means the
Amended and Restated Intellectual Property Management Agreement between Bayer,
CRISPR and certain CRISPR Affiliates dated as of December 13, 2019.

“Ancillary Agreements” means the JV Termination Agreement, the Amended and
Restated Intellectual Property Management Agreement, the Deed of Amendment and
Restatement, the 2019 Option Agreement, the Master Confidentiality Agreement,
and the Resignation Letters.

“Bayer Indemnified Parties” means Bayer, its Affiliates and its and their
respective officers, directors, managers, partners, employees, agents and
representatives.

“Bayer LLP Interest” means 50% of the LLP Interests.

“Business” means the business carried on by Casebia and its Subsidiaries as of
the date hereof.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City, United States of America or Frankfurt-Main, Germany or
Leverkusen, Germany are authorized or obligated by applicable law or executive
order to close.

“Casebia Employee Plan” means: (a) an employee benefit plan within the meaning
of Section 3(3) of ERISA whether or not subject to ERISA; (b) option plans,
equity purchase plans, bonus or incentive award plans, severance pay plans,
programs or arrangements, deferred compensation arrangements or agreements,
employment agreements, executive compensation plans, programs, agreements or
arrangements, change in control plans, programs or arrangements, supplemental
income arrangements, vacation plans, and all other employee benefit plans,
agreements, and arrangements, not described in (a) above; and (c) plans or
arrangements providing compensation to employee and non-employee directors, in
each case in which Casebia or any ERISA Affiliate sponsors, contributes to, or
provides benefits under or through such plan, or has any obligation to
contribute to or provide benefits under or through such plan, or if such plan
provides benefits to or otherwise covers any current or former employee,
officer, manager, partner or director of Casebia or any ERISA Affiliate (or
their spouses, dependents, or beneficiaries).

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any mortgage, indenture, lease, contract, license, covenant,
plan, insurance policy, purchase order (including any related terms and
conditions), work order or other agreement, instrument, arrangement, obligation,
understanding or commitment, permit, concession or franchise, whether oral or
written and including any amendment, waiver or modification made thereto.

“CRISPR Indemnified Parties” means CRISPR, its Affiliates (including Casebia and
its Subsidiaries following the Closing) and its and their respective officers,
directors, managers, partners, employees, agents and representatives.

“Deed of Amendment and Restatement” means the Deed of Amendment and Restatement
entered into between Casebia, Bayer and CRISPR in substantially the form
attached hereto as Exhibit B.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

2

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

“ERISA Affiliate” means any entity that would have ever been considered a single
employer with Casebia under Section 4001(b) of ERISA or part of the same
“controlled group” as Casebia for purposes of Section 302(d)(3) of ERISA.

“Final Expense Deduction” means the lesser of (a) [***] of the Final Interim
Period Expenses and (b) [***].

“GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.

“Goodwill” means the value of the goodwill of Casebia immediately preceding the
Closing Date.

“Governmental Authority” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or any supranational organization of which
any such country is a member.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time.

“Indemnifying Party” means CRISPR or Bayer, as applicable.

“Initial Expense Deduction” means the lesser of (a) [***] of the Estimated
Interim Period Expenses and (b) [***].

“Interim Period” means the period beginning and including [***] and ending at
11:59 pm Boston time on the Closing Date.

“Interim Period Expenses” means specific costs and expenses incurred by Casebia
and its Subsidiaries during the Interim Period (calculated in accordance with
GAAP), including [***], as set forth on Schedule I hereto.

“IRS” means the United States Internal Revenue Service.

“JV Termination Agreement” means the Joint Venture Termination Agreement between
Bayer and CRISPR and certain of Bayer and CRISPR Affiliates in substantially the
form attached hereto as Exhibit C.

“Knowledge” means (i) with respect to Bayer, [***], and (ii) with respect to
CRISPR [***].

“Law” or “Laws” means all applicable laws, statutes, rules, regulations and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
agency or other body, domestic or foreign, including any applicable rules,
regulations, guidelines, or other requirements of any Governmental Authority
that may be in effect from time to time.

“Liability” or “Liabilities” means debts, liabilities, commitments, losses,
deficiencies, duties, charges, claims, damages, demands, costs, fees, Taxes,
expenses and obligations (including guarantees, endorsements and other forms of
credit support), whether accrued or fixed, absolute or contingent, matured or
unmatured, known or unknown, on- or off-balance sheet, including those arising
under any Contract, Law, statute, ordinance, regulation, rule, code, common law
or other requirement or rule enacted or promulgated by any Governmental
Authority or any litigation, court action or proceeding, lawsuit, originating
application to an employment tribunal, or binding arbitration.

“Lien” means any lien, pledge, charge, claim, mortgage, security interest,
defect in title, preemptive right, vesting limitation, community or marital
property interest, right of first offer, notice, negotiation or refusal,
transfer restriction of any kind or other encumbrance of any sort.

“LLP Interest” means a limited liability partnership interest in Casebia.

3

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

“Loss” means any claim, action, proceeding, loss, damage (excluding punitive
damages except in the case of a third-party claim), cost, interest, award,
judgment, penalty, Tax, and expense, including reasonable attorneys’ and
consultants’ fees and expenses and including any such reasonable out-of-pocket
expenses incurred in connection with investigating, defending against or
settling any of the foregoing, in each case, whether arising from a third-party
or a direct claim.

“Management Board” means the Management Board of Casebia.

“Master Confidentiality Agreement” means the Master Confidentiality Agreement
among the Parties in substantially the form attached hereto as Exhibit D.

“Party” means Bayer, Casebia or CRISPR.

“Permit” means all consents, licenses, permits, grants, agreements and
authorizations required by any Governmental Authority to lawfully operate the
Business (including any pending applications for such all consents, licenses,
permits, grants, agreements and authorizations).

“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, company or
corporation with or without share capital, unincorporated association, trust,
trustee, executor, administrator or other legal personal representative or
governmental body.

“Resignation Letter” means an executed letter of resignation in substantially
the form attached hereto as Exhibit E from each member of the Management Board
appointed by Bayer, effective as of the Closing, in his or her capacity as a
member of the Management Board, a member of the governing body of any Subsidiary
of Casebia and/or as an officer of Casebia and/or any Subsidiary of Casebia.

“Retirement Amount” means (a) $22,000,000 minus (b) the Initial Expense
Deduction.

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, cooperative, association or other organization (including any branch),
whether incorporated or unincorporated, which is directly or indirectly
controlled by such Person, whether through ownership of securities or otherwise.

“Tax” or “Taxes” means any and all U.S. federal, state, local and non-U.S.
taxes, assessments and other governmental charges, duties (including stamp
duty), fees, impositions of any kind whatsoever including taxes based upon or
measured by gross receipts, income, profits, gains, sales, use and occupation,
and value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, environmental, employment, unclaimed property, escheat, excise and
property taxes as well as public imposts, and social security charges (including
health, unemployment, workers’ compensation and pension insurance), together
with all interest, penalties, and additions imposed with respect to such
amounts.

“Tax Returns” means any return, declaration, report, statement, information
statement or other document filed or required to be filed with respect to Taxes,
including any claims for refunds of Taxes, any information returns and any
amendments, schedules or supplements of any of the foregoing.

“Transactions” means the Retirement and the other transactions contemplated
hereby or by any Ancillary Agreement.

“Transaction Documents” has the meaning set forth in the JV Termination
Agreement.

“Willful Breach” means (a) a breach of a representation or warranty contained in
Article III or Article IV of this Agreement that the breaching Person knows is a
misrepresentation of such representation or warranty or (b) a breach of a
covenant contained in this Agreement that the breaching Person knows is a breach
of such covenant.

4

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article II

RETIREMENT

2.1Retirement.  

(a)Retirement of Bayer. Bayer will cease to be a member of Casebia with effect
from Closing (the “Retirement”).

(b)Notification of retirement. CRISPR will notify the registrar of companies of
the change in membership of Casebia within 14 days after the Closing Date.

(c)Capital and Goodwill. With effect from Closing, all of the interest of Bayer
in Casebia, the Goodwill and the assets of Casebia will be transferred to and
accrued to CRISPR.

(d)Payments to Bayer.  Casebia will pay to Bayer the Retirement Amount and the
payment thereof will be made on the Closing Date by wire transfer of immediately
available funds in accordance with wire instructions delivered by Bayer to
Casebia at least [***] Business Days prior to the Closing. The Retirement Amount
will be paid in full consideration for the Retirement and Bayer will not be
entitled to any further payment(s), nor will have any further liability other
than as expressly contemplated hereunder, in respect of any capital credited to
its Capital Account (as defined in the LLP Agreement), any undrawn balance of
its profit share as of Closing credited to its Current Account (as defined in
the LLP Agreement) or otherwise pursuant to the terms of the LLP Agreement.

(e)Withholding. Casebia (or any of its agents or Affiliates, as the case may be)
will be entitled to deduct and withhold from any payment pursuant to this
Agreement such amounts as are required to be deducted or withheld under the Code
or any other applicable Tax Law. To the extent amounts are so withheld and
remitted to the applicable Governmental Authority, such withheld amounts will be
treated for all purposes of this Agreement as having been paid to the Person in
respect of whom the withholding was made.

2.2Closing.  The Retirement (the “Closing”) will take place remotely on the date
hereof (the “Closing Date”) via the exchange of documents and signature pages or
at such location as Bayer and CRISPR agree.  

2.3Interim Period Expenses.  

(a)On or before the Closing Date, Casebia will have prepared in good faith and
delivered to CRISPR and Bayer its good faith estimate of the Interim Period
Expenses (the “Estimated Interim Period Expenses”).  The Interim Period Expenses
will be prepared in accordance with GAAP. Casebia will also provide reasonable
detail supporting such calculation. Following receipt of the Estimated Interim
Period Expenses, Casebia will permit CRISPR and Bayer and their respective
representatives at all reasonable times and upon reasonable notice to review
Casebia’s books and records relating to the determination of the Estimated
Interim Period Expenses, and Casebia will make reasonably available its
representatives responsible for the preparation of the Estimated Interim Period
Expenses in order to respond to the reasonable inquiries of CRISPR or
Bayer.  Prior to Closing, the Parties will discuss in good faith the computation
of the Estimated Interim Period Expenses and make any alterations thereto as
mutually agreed by CRISPR and Bayer (and otherwise, the Estimated Interim Period
Expenses will be estimate for such amount as provided by Casebia).

(b)As promptly as practicable, but no later than [***] days after the Closing
Date, CRISPR will prepare and deliver to Bayer its calculation of the Interim
Period Expenses (the “Adjusted Interim Period Expenses”).  Unless Bayer delivers
the Dispute Notice within [***] days after receipt of the Adjusted Interim
Period Expenses, the Adjusted Interim Period Expenses will be deemed the “Final
Interim Period Expenses”, which will be binding upon CRISPR and Bayer and will
not be subject to dispute or review. If Bayer disagrees with the calculation of
the Adjusted Interim Period Expenses, Bayer

5

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

may, within [***] days after receipt thereof, notify CRISPR in writing (the
“Dispute Notice”), which Dispute Notice will provide reasonable detail of the
nature of each disputed item in the calculation of the Adjusted Interim Period
Expenses, and Bayer will be deemed to have agreed with all other items and
amounts contained in the calculation of the Adjusted Interim Period Expenses
delivered pursuant to this Section 2.3(b).  If Bayer timely delivers a Dispute
Notice to CRISPR, CRISPR and Bayer will first use commercially reasonable
efforts to resolve such dispute between themselves and, if CRISPR and Bayer are
able to resolve such dispute, the Adjusted Interim Period Expenses will be
revised to the extent necessary to reflect such resolution and will be deemed
the “Final Interim Period Expenses”, which will be conclusive and binding upon
Bayer and CRISPR and will not be subject to dispute or review.  If CRISPR and
Bayer are unable to resolve the dispute within [***] days after receipt by
CRISPR of the Dispute Notice, CRISPR and Bayer will submit the dispute to a
nationally recognized independent accounting firm selected by CRISPR and Bayer
which will not have been engaged for any material matter, directly or
indirectly, by any Party within the preceding two years (the “Accountant”).  The
Accountant will be directed to act as an expert and not an arbiter and will be
directed to determine only those items that remain in dispute on the calculation
of the Interim Period Expenses.  Each of CRISPR and Bayer will furnish to the
Accountant such workpapers and other documents and information relating to such
objections as the Accountant may reasonably request and are available to that
Party or its Affiliates (or its independent public accountants) and will be
afforded the opportunity to present to the Accountant any material relating to
the determination of the matters in dispute and to discuss such determination
with the Accountant.  Each of CRISPR and Bayer will assign a value to each
disputed item and the Accountant will determine each disputed item separately
(based on the determination that most closely complies with the terms of this
Agreement), but will not assign a value to any disputed item that is greater
than the greatest value for such disputed item assigned to it by Bayer or CRISPR
or less than the smallest value for such disputed item assigned to it by Bayer
or CRISPR.  Promptly, but no later than [***] days after engagement, the
Accountant will deliver a written report to CRISPR and Bayer in English as to
the resolution of the disputed items and the resulting calculation of the
Interim Period Expenses.  The calculations of the Interim Period Expenses, to
the extent disputed, as determined by the Accountant will be deemed the final
calculation thereof and the “Final Interim Period Expenses”, which will be
conclusive and binding upon Bayer and CRISPR and will not be subject to dispute
or review.  The fees and expenses of the Accountant in connection with the
resolution of disputes pursuant to this Section 2.3(b) will be shared by the
parties in inverse proportion to the relative amounts of the disputed amount
determined to be for the account of Bayer and CRISPR.  CRISPR and Bayer agree
that they will, and agree to cause their respective representatives and
independent accountants to, cooperate and assist in the preparation of the Final
Interim Period Expenses and in the conduct of the reviews referred to in this
Section 2.3(b), including the making promptly available to the extent necessary
of books, records, work papers and personnel.

(c)The Retirement Amount will be adjusted, dollar for dollar, upwards to the
extent that the Adjustment Amount is negative and downwards to the extent the
Adjustment Amount is positive. Within [***] Business Days following the
determination of the Final Interim Period Expenses, (A) if the Adjustment Amount
is positive, Bayer will promptly pay Casebia in cash an amount equal to the
Adjustment Amount by wire transfer of immediately available funds to a bank
account designated in writing by Casebia, and (B) if the Adjustment Amount is
negative, Casebia will promptly pay Bayer in cash an amount equal to the
Adjustment Amount by wire transfer of immediately available funds to a bank
account designated in writing by Bayer.

2.4Closing Deliveries.  

(a)Closing Deliveries of CRISPR AG.  At the Closing, CRISPR AG will have
delivered or caused to be delivered to Bayer:

(i)executed counterparts to each Ancillary Agreement to which CRISPR or any of
its pre-Closing Affiliates is a party.

6

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(b)Closing Deliveries of Bayer.  At the Closing, Bayer will have delivered or
caused to be delivered to CRISPR:

(i)executed counterparts to each Ancillary Agreement to which Bayer or any of
its pre-Closing Affiliates is a party;

(ii)a properly executed copy of IRS Form W-9 from Bayer certifying that Bayer is
a U.S. person and is exempt from backup withholding;

(iii)an executed Resignation Letter from each member of the Management Board
appointed by Bayer; and

(iv)if applicable, evidence of a release of any and all Liens against the Bayer
LLP Interest in form and substance reasonably acceptable to CRISPR.

(c)Closing Deliveries of Casebia.  At the Closing, Casebia will have delivered
or caused to be delivered to Bayer and CRISPR:

(i)the Retirement Amount to Bayer;

(ii)executed counterparts to each Ancillary Agreement to which Casebia or any of
its pre-Closing Affiliates is a party; and

(iii)certificates of good standing for Casebia and each of its Subsidiaries
dated as of a reasonable date prior to the Closing Date by the applicable
Governmental Authority in the jurisdiction of organization of each such Person.

2.5Variation of the LLP Agreement.  The LLP Agreement will be amended as set out
in the Deed of Amendment and Restatement.

Article III

REPRESENTATIONS AND WARRANTIES OF BAYER

Bayer hereby represents and warrants to CRISPR as of the date hereof:

3.1Authority and Enforceability.  Each of Bayer and its Affiliates has all
requisite power and authority to enter into this Agreement and any Ancillary
Agreements to which it is a party and to consummate the Transactions.  The
execution and delivery by Bayer or any such Affiliate of this Agreement and any
Ancillary Agreements to which it is a party and the consummation of the
Transactions have been duly and validly authorized by all necessary corporate
action on the part of Bayer or such Affiliate.  This Agreement and any Ancillary
Agreements to which Bayer or any such Affiliate is a party have been duly and
validly authorized, executed and delivered by Bayer or such Affiliate and the
obligations of Bayer or such Affiliate hereunder and thereunder are or will be,
upon such execution and delivery (and assuming due authorization, execution and
delivery by the other parties hereto and thereto), valid, legally binding and
enforceable against Bayer or such Affiliate in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general equitable principles (regardless of whether enforcement is sought
in a proceeding at law or in equity).

3.2No Conflict.

(a)The execution, delivery and performance by Bayer or any its Affiliates of
this Agreement and any Ancillary Agreements to which Bayer or any of its
Affiliates is a party, and the consummation of the Retirement or any other
Transactions will not conflict with or result in any violation of or default
under (with or without notice or lapse of time, or both), or give rise to a
right of notice or termination, cancellation, modification or acceleration of
any right or obligation or loss of any benefit under, or require any consent,
approval or waiver from any Person pursuant to, or result in the creation of

7

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

any Lien upon the Bayer LLP Interest pursuant to, (i) any Contract or order to
which Bayer or any of its Affiliates is subject or (ii) any Laws applicable to
Bayer, its Affiliates or the Bayer LLP Interest, in each case, other than where
such conflict, violation, default, right, acceleration, consent, approval or
waiver would not be reasonably likely to, individually or in the aggregate,
prevent, hinder or delay the consummation of any Transaction or otherwise
prevent, hinder or delay performance by Bayer or any of its Affiliates of any of
its material obligations under this Agreement or any Ancillary Agreement.

(b)No consent, notice, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority is required
by, or with respect to, Bayer or any of its Affiliates in connection with the
execution and delivery of this Agreement or the Ancillary Agreements to which
Bayer or any of its Affiliates is a party, or the consummation of the Retirement
and the other Transactions except for such filings and notifications as may be
required under the HSR Act, or any other applicable federal, state or foreign
Laws or other legal restraint designed to govern competition or prohibit,
restrict or regulate actions with the purpose or effect of monopolization or
restraint of trade (collectively, “Antitrust Laws”), to be made by Bayer or any
such Affiliate, and the expiration or early termination of any applicable
waiting periods under the HSR Act or applicable foreign Antitrust Laws.

3.3Title to Shares.  Bayer owns of record and beneficially all of the Bayer LLP
Interest, and has good and valid title to the Bayer LLP Interest, free and clear
of all Liens and, at Closing, will deliver to Casebia good and valid title to
the Bayer LLP Interest, free and clear of all Liens.  Bayer and its Affiliates
do not own, and do not have the right to acquire, directly or indirectly, any
equity in Casebia or any of its Subsidiaries except as expressly provided for in
the JV Agreement (which rights will terminate upon the execution and delivery of
the JV Termination Agreement).  Bayer and its Affiliates are not a party to any
option, warrant, purchase right, or other Contract or commitment that could
require Bayer or such Affiliate to sell, transfer, or otherwise dispose of any
LLP Interest (other than this Agreement).  Bayer and its Affiliates are not a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any equity in Casebia or any Subsidiary thereof.

3.4Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Bayer or any of its
Affiliates.

3.5Liabilities.  Bayer or any of its Affiliates have [***] of (i) any
Liabilities that did not arise in bona fide arm’s length transactions in the
ordinary course of Business or (ii) any fraud, or any Willful Breach of any
provision of this Agreement, by Casebia, any of its Affiliates or any
representatives thereof.

3.6No Other Representation and Warranties.  Except for the representations and
warranties contained in this Article III, neither Bayer nor any representative
thereof has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Bayer, or any representation or
warranty arising from statute or otherwise at Law with respect to Bayer.

Article IV

REPRESENTATIONS AND WARRANTIES OF CRISPR AG

CRISPR AG hereby represents and warrants to Bayer as of the date hereof:

4.1Authority and Enforceability.  Each of CRISPR AG and its Affiliates has all
requisite power and authority to enter into this Agreement and any Ancillary
Agreements to which it is a party and to consummate the Transactions.  The
execution and delivery by CRISPR AG or any such Affiliate of this Agreement and
any Ancillary Agreements to which it is a party and the consummation of the
Transactions have been duly and validly authorized by all necessary corporate
action on the part of CRISPR AG or such Affiliate.  This Agreement and any
Ancillary Agreements to which CRISPR AG or any such Affiliate is a party have
been duly and validly authorized, executed and delivered by CRISPR AG or such
Affiliate and the obligations of CRISPR AG or such Affiliate hereunder and
thereunder are or will be, upon such

8

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

execution and delivery (and assuming due authorization, execution and delivery
by the other parties hereto and thereto), valid, legally binding and enforceable
against CRISPR AG or such Affiliate in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general equitable principles (regardless of whether enforcement is sought
in a proceeding at law or in equity).

4.2No Conflict.  

(a)The execution, delivery and performance by CRISPR AG or any its Affiliates of
this Agreement and any Ancillary Agreements to which CRISPR AG or any of its
Affiliates is a party, and the consummation of the Retirement or any other
Transactions will not conflict with or result in any violation of or default
under (with or without notice or lapse of time, or both), or give rise to a
right of notice or termination, cancellation, modification or acceleration of
any right or obligation or loss of any benefit under, or require any consent,
approval or waiver from any Person pursuant to, (i) any Contract or order to
which CRISPR AG or any of its Affiliates is subject or (ii) any Laws applicable
to CRISPR AG or its Affiliates, in each case, other than where such conflict,
violation, default, right, acceleration, consent, approval or waiver would not
be reasonably likely to, individually or in the aggregate, prevent, hinder or
delay the consummation of any Transaction or otherwise prevent, hinder or delay
performance by CRISPR AG or any of its Affiliates of any of its material
obligations under this Agreement or any Ancillary Agreement.

(b)No consent, notice, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority is required
by, or with respect to, CRISPR AG or any of its Affiliates in connection with
the execution and delivery of this Agreement or the Ancillary Agreements to
which CRISPR AG or any of its Affiliates is a party, or the consummation of the
Retirement and the other Transactions except for such filings and notifications
as may be required under the HSR Act or any other Antitrust Laws, to be made by
CRISPR AG or any such Affiliate, and the expiration or early termination of any
applicable waiting periods under the HSR Act or applicable foreign Antitrust
Laws.

4.3Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of CRISPR AG or any of
its Affiliates.

4.4Liabilities.  CRISPR AG or any of its Affiliates have [***] of (i) any
Liabilities that did not arise in bona fide arm’s length transactions in the
ordinary course of Business or (ii) any fraud, or any Willful Breach of any
provision of this Agreement, by Casebia, any of its Affiliates or any
representatives thereof.

4.5No Other Representation and Warranties.  Except for the representations and
warranties contained in this Article IV, neither CRISPR AG nor any
representative thereof has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of CRISPR AG, or
any representation or warranty arising from statute or otherwise at Law with
respect to CRISPR AG.

Article V

COVENANTS

5.1Confidentiality.  Each of the Parties hereby agrees that the disclosure of
this Agreement, any Ancillary Agreement and the terms of this Agreement or any
such Ancillary Agreement and the information obtained hereunder or pursuant to
the negotiation and execution of this Agreement or any Ancillary Agreement or
the consummation of the Transactions will be governed by the Master
Confidentiality Agreement.

9

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

5.2Public Disclosure.  Except as expressly contemplated herein or in any
Ancillary Agreement, the Parties will not (and will not authorize any of its
representatives to), directly or indirectly, issue any press release or make any
other public announcement regarding the existence or subject matter of this
Agreement or the Ancillary Agreements or the Transactions without the consent of
CRISPR (in the case of Bayer or Casebia) or Bayer (in the case of CRISPR or
Casebia); provided, however, that notwithstanding anything to the contrary set
forth herein or therein, neither CRISPR nor Bayer will be restricted from making
disclosures required by applicable securities Laws or under applicable stock
exchange rules if such Party makes available to the other any such disclosure
(solely to the extent it would have otherwise been restricted by Section 5.1)
and considers in good faith the inclusion of any reasonable and timely comments
provided by the nondisclosing party.

5.3Indemnification of Officers and Directors.

(a)Prior to the Closing Date, Casebia will have purchased and fully paid the
premium (or include the premium payable as a Transaction Expense if not paid
prior to the Closing) for directors’ and officers’ fiduciary liability run-off
insurance (i.e. Casebia’s executive risk policy) which will provide run-off
coverage for [***] years following the Closing Date, which will by its terms
survive the Closing, having limits, terms and conditions no less favorable than
the terms of such insurance policy currently maintained by Casebia and Casebia
will to cause such insurance to be bound not later than the Closing Date.

(b)The indemnification provisions applicable to directors and managers of
Casebia as set forth in the organizational documents of Casebia as of the date
hereof are incorporated herein by reference as if set forth herein in full.
CRISPR agrees that all rights to indemnification or exculpation existing in
favor of, and all limitations on the personal liability of, each present and
former director and manager of Casebia (the “D&O Indemnified Parties”) provided
for therein will continue for the full duration of the statute of limitations or
[***] years, whichever is shorter (or during the continuation of any claim which
was asserted during such time period). Nothing set forth herein will require the
maintenance or continuation of any provision of the organizational documents of
Casebia by CRISPR or any of its successors, and it is intended that this Section
5.3(b) is a full and complete alternative in lieu thereof.

(c)The obligations under this Section 5.3 will not be terminated or modified in
such a manner as to adversely affect Bayer without the prior written consent of
Bayer (it being expressly agreed that the D&O Indemnified Parties to whom this
Section 5.3 applies will be third party beneficiaries of this Section 5.3 and
will be entitled to enforce the covenants contained herein).

5.4Release.

(a)Effective for all purposes as of the Closing, Bayer acknowledges and agrees,
on behalf of itself and each of its Affiliates, representatives, heirs,
successors, assigns and agents (each, a “Bayer Releasor”), that Bayer, on behalf
of itself and the other Bayer Releasors, hereby irrevocably and unconditionally
releases CRISPR and its Affiliates (including Casebia and its Subsidiaries), and
their respective Affiliates, successors and assigns, present or former
directors, managers, partners officers, employees, and agents, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages or causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorneys’ fees and costs incurred) of any
nature whatsoever, known or unknown, suspected or unsuspected, existing or
prospective, relating to CRISPR’s investment in, ownership of any securities in,
any rights to proceeds upon the sale of, any rights or assets of, Casebia or any
of its Subsidiaries or any Contract entered into in connection with the JV
Agreement, other than claims arising from rights of Bayer under this Agreement
and the Ancillary Agreements (collectively, “Bayer Claims”).  Bayer represents
and acknowledges that it has read this release and understands its terms and has
been given an opportunity to ask questions of Casebia’s and CRISPR’s
representatives, and to consult with independent legal counsel of its own
choosing.  Bayer further represents that in signing this release it does not
rely, and has not relied, on any representation or statement not set forth in
this release made by any representative of CRISPR or anyone else with regard to
the subject matter, basis or effect of this release or otherwise.  Bayer

10

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

hereby acknowledges and agrees that neither the release provided hereunder nor
the furnishing of the consideration for the release given hereunder will be
deemed or construed at any time to be an admission by any released party or
Bayer Releasor of any improper or unlawful conduct.  Bayer, on behalf of itself
and the other Bayer Releasors, hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim, or commencing, instituting or
causing to be commenced, any action, proceeding, charge, complaint, or
investigation of any kind against any of the released parties, in any forum
whatsoever (including any administrative agency), that is based upon any claim
purported to be released hereunder. This release may be pleaded by any released
party as a full and complete defense regarding any matter purported to be
released hereby and may be used as the basis for an injunction against any
action at law or equity instituted or maintained against them regarding such
matter in violation of this Agreement.  In the event any claim is brought or
maintained by a Bayer Releasor against any released party in violation of this
Agreement, Bayer will be responsible for all costs and expenses, including
reasonable attorneys’ fees, incurred by the released parties in defending same.
Bayer expressly acknowledges that the release contained herein applies to all
Bayer Claims, regardless of whether such Bayer Claims are known or unknown,
suspected or unsuspected, existing or prospective, and include claims which, if
known by the releasing party, might materially affect its decision to enter into
this Section 5.4(a).  Bayer has considered and taken into account the possible
existence of such Bayer Claims in determining to execute and deliver this
Agreement.

(b)Effective for all purposes as of the Closing, each of CRISPR and Casebia
acknowledges and agrees, on behalf of itself and each of its Affiliates,
representatives, heirs, successors, assigns and agents (each, a “CRISPR
Releasor”), that it, on behalf of itself and the other CRISPR Releasors, hereby
irrevocably and unconditionally releases Bayer and its Affiliates, and their
respective Affiliates, successors and assigns, present or former directors,
managers, partners officers, employees, and agents, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages or causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorneys’ fees and costs incurred) of any
nature whatsoever, known or unknown, suspected or unsuspected, existing or
prospective, relating to Bayer’s investment in, ownership of any securities in,
any rights to proceeds upon the sale of, any rights or assets of, Casebia or any
of its Subsidiaries or any Contract entered into in connection with the JV
Agreement, other than claims arising from rights of CRISPR or Casebia under this
Agreement and the Ancillary Agreements (collectively, “CRISPR Claims”).  Each of
CRISPR and Casebia represents and acknowledges that it has read this release and
understands its terms and has been given an opportunity to ask questions of
Bayer’s representatives, and to consult with independent legal counsel of its
own choosing.  Each of CRISPR and Casebia further represents that in signing
this release it does not rely, and has not relied, on any representation or
statement not set forth in this release made by any representative of Bayer or
anyone else with regard to the subject matter, basis or effect of this release
or otherwise.  Each of CRISPR and Casebia hereby acknowledges and agrees that
neither the release provided hereunder nor the furnishing of the consideration
for the release given hereunder will be deemed or construed at any time to be an
admission by any released party or CRISPR Releasor of any improper or unlawful
conduct.  Each of CRISPR and Casebia, on behalf of itself and the other CRISPR
Releasors, hereby irrevocably covenants to refrain from, directly or indirectly,
asserting any claim, or commencing, instituting or causing to be commenced, any
action, proceeding, charge, complaint, or investigation of any kind against any
of the released parties, in any forum whatsoever (including any administrative
agency), that is based upon any claim purported to be released hereunder. This
release may be pleaded by any released party as a full and complete defense
regarding any matter purported to be released hereby and may be used as the
basis for an injunction against any action at law or equity instituted or
maintained against them regarding such matter in violation of this
Agreement.  In the event any claim is brought or maintained by a CRISPR Releasor
against any released party in violation of this Agreement, CRISPR will be
responsible for all costs and expenses, including reasonable attorneys’ fees,
incurred by the released parties in defending same. Each of CRISPR and Casebia
expressly acknowledges that the release contained herein applies to all CRISPR
Claims, regardless of whether such CRISPR Claims are known or unknown, suspected
or unsuspected, existing or prospective, and include claims which, if known by
the releasing party, might materially affect its decision to enter into this
Section 5.4(b).  Each of CRISPR and Casebia has considered and taken into
account the possible existence of such CRISPR Claims in determining to execute
and deliver this Agreement.

11

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

5.5Post-Retirement Restriction.

(a)Bayer and its Affiliates will not, nor will it permit any of its Affiliates
to, directly or indirectly, for a period of [***] after the Closing Date,
contact, solicit or approach for the purpose of offering employment to, or hire
(whether as an employee, consultant, agent, independent contractor or
otherwise), the individuals set forth on Schedule II hereto; provided, however,
that the foregoing clause will not prohibit Bayer or its Affiliates from making
a general solicitation not targeting any such employee or consultant.

(b)Bayer, for itself and on behalf of its Affiliates, agrees that the scope of
the restrictive provisions set forth in this Section 5.5 are reasonable with
respect to subject matter, time and scope and that the provisions contained in
this Section 5.5 are a material inducement to CRISPR’s and Casebia’s entering
into this Agreement and but for the provisions contained in this Section 5.5,
CRISPR and Casebia would not have entered into this Agreement.  In the event
that any court determines that the subject matter, duration or geographic scope,
or all of the foregoing, is unreasonable and that such provision is to that
extent unenforceable, CRISPR and Bayer, for itself and on behalf of each of its
Affiliates, agree that the provision will remain in full force and effect for
the greatest time period and for the broadest subject matter and in the greatest
area, as the case may be, that would not render it unenforceable.  It is
specifically understood and agreed that any breach of the provisions of this
Section 5.5 by Bayer or any of its Affiliates will result in irreparable injury
to CRISPR, that the remedy at law alone will be an inadequate remedy for such
breach and that, in addition to any other remedy it may have, CRISPR will be
entitled to enforce the specific performance of this Section 5.5 by Bayer and
its Affiliates through both temporary and permanent injunctive relief without
the necessity of proving actual damages and without posting a bond, but without
limitation of CRISPR’s right to damages and any and all other remedies available
to CRISPR, it being understood that injunctive relief is in addition to, and not
in lieu of, such other remedies.  Should Bayer or any of its Affiliates breach
Section 5.5(a), the term of the restrictions set forth in Section 5.5(a) will be
tolled by the duration of such breach.  Bayer acknowledges and agrees that it
has received, or is receiving, substantial consideration in connection with the
Transactions. No breach by CRISPR or any of its Affiliates of any contractual or
other obligations it or they have to Bayer will constitute a defense, or a
limitation of, the enforcement of this Section 5.5 against Bayer. If Bayer
violates this Section 5.5, in addition to all other remedies available to CRISPR
at law, in equity, and under contract, Bayer agrees that Bayer will pay CRISPR’s
costs of enforcement of this Section 5.5, including reasonable attorneys’ fees
and expenses.

Article VI

CONDITIONS TO RETIREMENT

6.1Conditions to Closing.  The respective obligations of CRISPR, Casebia and
Bayer to effect the Retirement and the other Transactions that are contingent on
the occurrence of the Retirement will be subject to the satisfaction or written
waiver, at or prior to the Closing, of the following conditions:

(a)No Order.  No Governmental Authority will have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction, order or other legal restraint (whether temporary, preliminary or
permanent) which is in effect and which has the effect of making the Retirement,
this Agreement, any of the Ancillary Agreements or any of the Transactions
illegal or otherwise prohibiting or preventing the consummation of the
Retirement, this Agreement, any of the Ancillary Agreements or any of the
Transactions.

(b)No Injunctions; Restraints; Illegality.  No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Retirement, this Agreement, any of the Ancillary Agreements
or any of the Transactions will be in effect.

12

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)Litigation.  There will be no action, suit, claim, order, injunction or
proceeding of any nature pending, or threatened, against any Party, their
respective properties or assets or any of their respective Affiliates, officers,
partners, managers or directors arising out of, or in any way connected with,
the Retirement, this Agreement, any Ancillary Agreements or the other
Transactions or otherwise, in each case seeking any of the results set forth in
Section 6.1(a) or Section 6.1(b).

6.2Conditions to Obligations of CRISPR.  The obligation of CRISPR to effect the
Retirement and the other Transactions that are contingent on the occurrence of
the Retirement will be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived, in writing,
exclusively by CRISPR:

(a)Representations, Warranties and Covenants.  (i) Each of the representations
and warranties contained in Article III of this Agreement are true and correct
as of the date hereof, except for those representations and warranties that
refer to facts existing at a specific date, which will be true, correct and
complete in all material respects (without giving effect to “material” or any
other materiality qualifications in such representations and warranties) as of
such date; and (ii) Bayer and each of its Affiliates have performed and complied
in all material respects with all covenants and obligations under this Agreement
and any Ancillary Agreement to which such Person is a party that are required to
be performed and complied with by such Person as of or prior to the Closing.

(b)Estimated Interim Period Expenses.  CRISPR will have received from Casebia
the Estimated Interim Period Expenses pursuant to and in accordance with
Section 2.3(a).

(c)Closing Deliveries. Each of the deliverables to CRISPR contemplated by
Section 2.4 will have been delivered to CRISPR.

6.3Conditions to Obligations of Bayer.  The obligation of Bayer to effect the
Retirement and the other Transactions that are contingent on the occurrence of
the Retirement will be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived, in writing,
exclusively by Casebia:

(a)Representations, Warranties and Covenants.  (i) Each of the representations
and warranties contained in Article IVIV of this Agreement are true and correct
as of the date hereof, except for those representations and warranties that
refer to facts existing at a specific date, which will be true, correct and
complete in all material respects (without giving effect to “material” or any
other materiality qualifications in such representations and warranties) as of
such date; and (ii) CRISPR and each of its Affiliates have performed and
complied in all material respects with all covenants and obligations under this
Agreement and the Ancillary Agreements to which such Person is a party that are
required to be performed and complied with by such Person as of or prior to the
Closing.

(b)Closing Deliveries. Each of the deliverables to Bayer contemplated by Section
2.4 will have been delivered to Bayer.

(c)Estimated Interim Period Expense.  Bayer will have received from Casebia the
calculation of the Estimated Interim Period Expenses pursuant to and in
accordance with Section 2.3(a).

Article VII

TAX MATTERS

7.1Tax Returns.  CRISPR will prepare or cause to be prepared, and CRISPR will
file or cause to be filed, all Tax Returns of Casebia and any Subsidiary of
Casebia for any taxable period ending on or before the Closing Date and any
Straddle Period. All such Tax Returns will be prepared in accordance with
existing procedures, practices and accounting methods of Casebia and its
Subsidiaries unless otherwise required by applicable Law. Any such Tax Returns
for a taxable period of Casebia that ends on or before the Closing Date or a
Straddle Period and for which items of income, deduction, credit, gain or loss
are passed through to Bayer and CRISPR will be provided to Bayer for its review
and comment, at [***] days prior to the due date (with extension) for such Tax
Return.

13

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

7.2Tax Contests.  CRISPR will notify Bayer within [***] days upon the receipt of
any notice, or becoming aware, of any material audit or other similar
examination with respect to Taxes relating to Casebia and/or Subsidiaries of
Casebia for which Bayer would reasonably be expected to be liable pursuant to
this Agreement or that relates to a Tax Return of Casebia and/or Subsidiaries of
Casebia for which items of income, deduction, credit, gain or loss are passed
through to Bayer and CRISPR (a “Tax Contest”); provided, however, that no
failure or delay of CRISPR in providing such notice will reduce or otherwise
affect the obligations of Bayer pursuant to this Agreement, except to the extent
that Bayer is materially and adversely prejudiced as a result of such failure or
delay.  CRISPR will control, and cause the applicable Subsidiary of Casebia to
control, the conduct of any Tax Contest; provided, however, that (x) Bayer, at
its own cost and expense, will have the right to participate in any such Tax
Contest and (y) CRISPR will not settle any such Tax Contest without Bayer’s
prior written consent, not to be unreasonably withheld, conditioned or delayed.
Notwithstanding anything in this Agreement to the contrary, (i) the parties will
not be permitted to make any election pursuant to Section 1101(g)(4) of P.L.
144-74 (2015) or Treasury Regulations Section 301.9100-22 (or, in each case, any
corresponding or similar provision of state or local applicable Law or any
Treasury Regulations promulgated with respect thereto) in connection with any
Tax Contest or other filing or amendment of any Tax Return of Casebia or any
Subsidiary of Casebia, in each case, with respect to any taxable period ending
on or before December 31, 2017, (ii) with respect to any U.S. federal and state
and local income Tax Returns for Casebia or any Subsidiary of Casebia for any
taxable period beginning after December 31, 2017 and ending on or before the
Closing Date or any Straddle Period, CRISPR will be permitted to make, to the
maximum extent permitted under applicable Law, the election described in Code
Section 6221(b) on such Tax Returns (and any similar or corresponding election
for any such Tax Returns for state and local jurisdictions) (collectively, the
“Audit Opt Out Election”) and (iii) if the Audit Opt Out Election is not
available, CRISPR will be permitted to cause Casebia and/or Subsidiaries of
Casebia to make a Code Section 6226 “push out” election with respect to any
“imputed underpayment” relating to any settlement or compromise in connection
with any Tax Contest.   

7.3Straddle Periods. In the case of any Straddle Period, the amount of any Taxes
of Casebia and any Subsidiary of Casebia (a) based on or measured by income or
receipts, sales or use, employment or withholding for the portion of any
Straddle Period ending on the Closing Date will be determined based on an
interim closing of the books as of the close of business on the Closing Date
(and for such purpose, the taxable period of any partnership or other
pass-through entity or “controlled foreign corporation” within the meaning of
the Code in which the Casebia or any Subsidiary of Casebia holds a beneficial
interest will be deemed to terminate at such time) and (b) the amount of other
Taxes of the Companies for the portion of any Straddle Period ending on the
Closing Date will be deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction, the numerator of which is the number of days in
the Straddle Period prior to and including the Closing Date and the denominator
of which is the number of days in such Straddle Period; provided, however, that
for purposes of the above calculation, the amount of such Tax for the entire
period shall exclude any amount of Tax attributable to a transaction outside the
ordinary course of business and occurring after the Closing.

7.4Tax Cooperation.  Bayer, CRISPR, Casebia and any Subsidiary of Casebia will
(and will cause their respective Affiliates to) (a) assist in the preparation
and timely filing of any Tax Return of Casebia and any Subsidiary of Casebia,
(b) assist in any audit, examination or other action with respect to Taxes or
Tax Returns of Casebia and any Subsidiary of Casebia, (c) make available any
information, records or other documents relating to any Taxes or Tax Returns of
Casebia and any Subsidiary of Casebia, and (d) provide any information necessary
or reasonably requested to allow Casebia and any Subsidiary of Casebia to comply
with any information reporting or withholding requirements contained in the Code
or other applicable Law.

14

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

7.5Transfer Taxes.  All sales, use, transfer, value added, goods and services,
gross receipts, excise, conveyance and documentary, stamp, recording,
registration, conveyance and similar Taxes incurred in connection with the
Retirement, including penalties and interest (“Transfer Taxes”), will be deemed
an Interim Period Expense. Bayer will timely file all necessary Tax Returns and
other documentation with respect to all such Transfer Taxes and CRISPR will join
in the execution of any such Tax Returns to the extent required by applicable
Law.

7.6Retirement Price Allocation. As soon as reasonably practicable following the
Closing Date, CRISPR will deliver a schedule to Bayer allocating the Retirement
Amount (together with any assumed liabilities and other relevant items) amongst
the assets of Casebia and its Subsidiaries (the “Retirement Price Allocation
Schedule”). The Retirement Price Allocation Schedule will be prepared in
accordance with the rules under Code Sections 741, 755 and 1060 and the Treasury
Regulations promulgated thereunder.  CRISPR will prepare and deliver to Bayer,
from time to time, revised or supplemental copies of the Retirement Price
Allocation Schedule (the “Revised Retirement Price Allocation Schedule”) so as
to report any matters on the Retirement Price Allocation Schedule that need
updating or as may be required by applicable Law.  All Parties will file all Tax
Returns, including any forms or reports required to be filed pursuant to
applicable Law and will take all Tax positions consistent with the Retirement
Price Allocation Schedule and any Revised Retirement Price Allocation Schedule.

7.7Tax Treatment. For all U.S. federal, and applicable state, income Tax
purposes, Bayer, CRISPR and Casebia will treat (i) Casebia’s purchase of the
Bayer LLP Interest as a distribution by Casebia to Bayer pursuant to Code
Section 731 following which Bayer has no continuing partnership interest in
Casebia and (ii) a termination of Casebia pursuant to Code Section 708(b)(1),
and, in each case, will not take any Tax position to the contrary on any Tax
Return, in any proceeding or audit, or otherwise.

Article VIII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

8.1Survival of Representations and Warranties.  The representations and
warranties of Bayer and CRISPR AG contained in Article III and Article IV,
respectively, and in any certificate delivered in connection herewith, will
survive the execution hereof until [***] days following the expiration of the
statute of limitations applicable to the subject matter thereof (the “Survival
Date”); provided, however, that in the event of any fraud or Willful Breach, any
claim relating thereto will survive without limitation. The covenants and
indemnities (other than for breach of representation and warranties as provided
for in the prior sentence) of a Party will survive until [***] days following
the expiration of the statute of limitations applicable to the subject matter
thereof (or such longer period as specified in the applicable covenant).  If an
Officer’s Certificate asserting a claim for indemnification hereunder, (i) in
the case of representations and warranties that survive until the Survival Date,
on or before the Survival Date, (ii) in the case of any representation or
warranty, before the date on which such representation or warranty ceases to
survive, or (iii) in the case of the covenants and indemnities (other than for
breach of representation and warranties as provided for in the clauses (i) and
(ii)), before the date on which such covenant or indemnity ceases to survive,
then the claims arising in connection with such Officer’s Certificate will
survive for the benefit of all Indemnified Parties beyond the expiration of the
applicable survival period for such representation, warranty, covenant or
indemnity until such claims are fully and finally resolved.  The Parties further
acknowledge that the time periods set forth in this Section 8.1 for the
assertion of claims under this Agreement are the result of arms’ length
negotiation among the parties and that they intend for the time periods to be
enforced as agreed by the Parties.

15

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

8.2Indemnification.

(a)Subject to the provisions of this Article VIII, from and after the Closing,
Bayer agrees to indemnify and hold harmless each CRISPR Indemnified Party from
and against, and will compensate and reimburse each CRISPR Indemnified Party
for, all Losses incurred or sustained by the CRISPR Indemnified Parties, or any
of them, directly or indirectly, arising under, in connection with or as a
result of any of the following:

(i)any breach (or an allegation that would amount to a breach in the case of a
third party claim) of a representation or warranty in (A) Article III as of the
date of this Agreement (or, for any such representation or warranty made as of a
specified date, any failure to be true and correct as of such date) or (B) any
certificate delivered by Bayer pursuant to this Agreement;

(ii)any failure (or an allegation that would amount to a failure in the case of
a third party claim) by Bayer, any of its Affiliates or any representative
thereof to perform or comply with any covenant or agreement applicable to Bayer,
such Affiliate or such representative contained in this Agreement;

(iii)any fraud, or any Willful Breach of any provision of this Agreement, by
Bayer, any of its Affiliates or any representative thereof;

(iv)any claims or threatened claims by or purportedly on behalf of any holder or
former holder of any portion of the Bayer LLP Interests, or in respect of any
rights to acquire the Bayer LLP Interests, or any claims or threatened claims by
any Person claiming to have rights to any portion of the consideration payable
to Bayer hereunder; and

(v)any amounts owing to Casebia pursuant to Section 2.3(c).

(b)Subject to the provisions of this Article VIII, from and after the Closing,
CRISPR AG agrees to indemnify and hold harmless each Bayer Indemnified Party
from and against, and will compensate and reimburse each Bayer Indemnified Party
for, all Losses incurred or sustained by the Bayer Indemnified Parties, or any
of them, directly or indirectly, arising under, in connection with or as a
result of any of the following:

(i)any breach (or an allegation that would amount to a breach in the case of a
third party claim) of a representation or warranty in (A) Article IV as of the
date of this Agreement or, for any such representation or warranty made as of a
specified date, any failure to be true and correct as of such date) or (B) any
certificate delivered by CRISPR AG or Casebia pursuant to this Agreement;

(ii)any failure (or an allegation that would amount to a failure in the case of
a third party claim) by CRISPR AG, any of its Affiliates (including Casebia and
its Subsidiaries solely for failures that occur following the Closing) or any
representative thereof to perform or comply with any covenant or agreement
applicable to CRISPR AG, such Affiliate or such representative contained in this
Agreement;

(iii)any fraud, or any Willful Breach of any provision of this Agreement, by
CRISPR AG, any of its Affiliates (including Casebia and its Subsidiaries solely
for fraud or Willful Breaches that occur following the Closing) or any
representative thereof; and

(iv)any amounts owing to Bayer pursuant to Section 2.3(c).

16

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)For the purpose of this Article VIII only, when determining the amount of
Losses suffered by an Indemnified Party as a result of any breach or inaccuracy
of any representation or warranty set forth in this Agreement that is qualified
or limited in scope as to material or any other materiality qualifications or
limitations, such representation or warranty will be deemed to be made or given
without such qualification or limitation.

(d)Bayer will not have any right of contribution, indemnification or right of
advancement from CRISPR, Casebia or any of their respective Affiliates with
respect to any Loss claimed by a CRISPR Indemnified Party.

(e)The Parties have agreed that the Indemnified Parties’ rights to
indemnification, compensation and reimbursement contained in this Article VIII
relating to the representations, warranties, covenants, indemnities and
obligations of the Parties are part of the basis of the bargain contemplated by
this Agreement; and such representations, warranties, covenants, indemnities and
obligations, and the rights and remedies that may be exercised by the
Indemnified Parties with respect thereto, will not be waived, limited or
otherwise affected by or as a result of (and the Indemnified Parties will be
deemed to have relied upon such representations, warranties, covenants or
obligations notwithstanding) any knowledge on the part of any of the Indemnified
Parties or any of their representatives (regardless of whether obtained through
any investigation by any Indemnified Party or any representative of any
Indemnified Party or through disclosure by any Person, and regardless of whether
such knowledge was obtained before or after the execution and delivery of this
Agreement) or by reason of the fact that a an Indemnified Party or any of its
representatives knew or should have known that any representation or warranty is
or might be inaccurate or untrue.

(f)This Article VIII will constitute the exclusive remedy after the Closing for
recovery of Losses by the Indemnified Parties as a result of the indemnifiable
matters specified in Section 8.2(a) and Section 8.2(b), provided, that
notwithstanding anything herein to the contrary, nothing in this Agreement will
limit the rights or remedies of an Indemnified Party (i) in the case of fraud or
Willful Breach; (ii) against a signatory to an Ancillary Agreement for matters
relating to such Ancillary Agreement (other than the certificates delivery by a
Party in connection with the Closing); or (iii) with respect to specific
performance, injunctive and other equitable relief.  

8.3Maximum Payments; Remedy.  

(a)The CRISPR Indemnified Parties will not be entitled to any recovery resulting
from Section 8.2(a) (except as provided for below) until such time (if at all)
as the total amount of all Losses that have been suffered or incurred by any one
or more of such CRISPR Indemnified Parties with respect to such matters exceeds
[***] in the aggregate; and in such event, the CRISPR Indemnified Parties will
be entitled to be indemnified against and compensated and reimbursed to the
extent all Losses from the first Dollar thereof; provided, that the limitations
set forth in this Section 8.3(a) will not apply to any indemnification claims
relating to any breach (or an allegation that would amount to a breach in the
case of a third party claim) of any representation or warranty that involves
fraud or Willful Breach.

(b)The maximum amount that the CRISPR Indemnified Parties may recover from Bayer
under Section 8.2(a), except for the matters contemplated to be excluded from
the limitations of this Article VIII as set forth under Section 8.2(f) (for
which no cap on recovery will apply), will be limited to an amount equal to
[***]. The maximum amount that the Bayer Indemnified Parties may recover from
CRISPR AG under Section 8.2(b), except for the matters contemplated to be
excluded from the limitations of this Article VIII as set forth under Section
8.2(f) (for which no cap on recovery will apply), will be limited to an amount
equal to [***].

17

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

8.4Claims for Indemnification; Resolution of Conflicts.

(a)Making a Claim for Indemnification; Officer’s Certificate.  An Indemnified
Party may seek recovery of Losses pursuant to this Article VIII by delivering to
CRISPR AG or Bayer, as applicable, an Officer’s Certificate in respect of such
claim.  The date of such delivery of an Officer’s Certificate is referred to
herein as the “Claim Date” of such Officer’s Certificate (and the claims for
indemnification contained therein).  For purposes hereof, “Officer’s
Certificate” means a certificate signed by any authorized representative of an
Indemnified Party (or, in the case of an Indemnified Party who is an individual,
signed by such individual) stating that an Indemnified Party has paid,
sustained, incurred, or accrued, or reasonably anticipates that it will have to
pay, sustain, incur or accrue Losses and including, to the extent reasonably
practicable, a non-binding, preliminary estimate of the amounts of such Losses;
provided, that the Officer’s Certificate need only specify such information to
the knowledge of such officer or such Indemnified Party as of the Claim Date,
will not limit any of the rights or remedies of any Indemnified Party, and may
be updated and amended from time to time by the Indemnified Party by delivering
an updated or amended Officer’s Certificate to Bayer or CRISPR AG, as
applicable.

(b)Objecting to a Claim for Indemnification.

(i)Bayer or CRISPR AG, as applicable, may object, in whole or in part, to a
claim for indemnification set forth in an Officer’s Certificate by delivering to
the Indemnified Party seeking indemnification a written statement of objection
to the claim made in the Officer’s Certificate (an “Objection Notice”);
provided, however, that, to be effective, such Objection Notice must (A) be
delivered to the Indemnified Party pursuant to Section 10.1 prior to 5:00 p.m.
Boston time on the [***] day following the Claim Date of the Officer’s
Certificate (such deadline, the “Objection Deadline” for such Officer’s
Certificate and the claims for indemnification contained therein) and (B) set
forth in reasonable detail the nature of the objections to the claim in respect
of which the objection is made.  

(ii)To the extent Bayer or CRISPR AG, as applicable, does not object in writing
(as provided in Section 8.4(b)(i)) to the claims contained in an Officer’s
Certificate prior to the Objection Deadline for such Officer’s Certificate, such
failure to so object will be an irrevocable acknowledgment by Bayer or CRISPR
AG, as applicable, that the Indemnified Party is entitled to the full amount of
the claims for Losses set forth in such Officer’s Certificate (and such
entitlement will be conclusively and irrefutably established) with respect to
the applicable Indemnifying Parties (any such claim, an “Unobjected Claim”),
subject to the limitations on recovery set forth herein.  Within [***] days of a
claim becoming an Unobjected Claim, the Indemnifying Parties will make the
applicable payment to such Indemnified Party.

(c)Resolution of Conflicts; Recovery of Losses.  In case Bayer or CRISPR AG, as
applicable, timely delivers an Objection Notice in accordance with
Section 8.4(b) hereof, Bayer or CRISPR AG, as applicable, and the applicable
Indemnified Parties will attempt in good faith to agree upon the rights of the
respective parties with respect to each of such claims.  If Bayer or CRISPR AG,
as applicable, and the Indemnified Parties reach an agreement, a memorandum
setting forth such agreement will be prepared and signed by all applicable
parties (any claims covered by such an agreement, “Settled Claims”).  Any
amounts required to be paid as a result of a Settled Claim will be paid by the
Indemnifying Party to the Indemnified Parties pursuant to the Settled Claim
within [***] days of the applicable claim becoming a Settled Claim.  If Bayer or
CRISPR AG, as applicable, and the Indemnified Parties are unable to reach an
agreement, the matter specified in the Objection Notice will be resolved
pursuant to Section 10.8 (any claims resolved pursuant thereto, “Resolved
Claims”).  Any claim under this Article VIII will be paid within [***] days of
any claim becoming a Payable Claim. Subject to the limitations set forth in this
Article VIII, an Indemnified Party may offset any indemnifiable Losses for a
Payable Claim under this Agreement against any amounts payable to an Indemnified
Party (or any of its Affiliates) under any Ancillary Agreement. For the purposes
hereof, a “Payable Claim” means a claim for indemnification of Losses under this
Article VIII, to the extent that such claim has not yet been satisfied, that is
(i) a Resolved Claim, (ii) a Settled Claim, or (iii) an Unobjected Claim.  

18

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

8.5Third Party Claims.  If CRISPR or Bayer becomes aware of a third party claim
(a “Third Party Claim”) which CRISPR or Bayer reasonably believes may result in
a claim for indemnification by an Indemnified Party pursuant to this Article
VIII, such Party will notify the other Party promptly of such claim, and the
other Party will be entitled, at its expense, to participate in, but not to
determine or conduct, the defense of such Third Party Claim.  CRISPR AG will
have the right in its sole discretion to conduct the defense of, and to settle,
any such claim and Bayer will not have a right of approval or consent with
respect to any such Third Party Claim; provided, however, that except with the
consent of Bayer (such consent not to be unreasonably withheld, conditioned or
delayed), no settlement of any such Third Party Claim with third party claimants
will be determinative of the amount of Losses relating to such matter or
otherwise admissible in any proceeding or used in any way to resolve any dispute
with respect to the amount of Losses.  The Parties and any other Indemnified
Parties will cooperate in all reasonable respects with any Third Party Claim.

8.6Tax Treatment of Indemnification Payments.  Any indemnification payments
pursuant to this Article VIII will be treated as an adjustment to the Retirement
Amount by the Parties and its Affiliates for Tax purposes, unless otherwise
required by Law.

Article IX

AMENDMENT AND WAIVER

9.1Amendment.  This Agreement may not be amended, except by an instrument in
writing signed by Bayer, Casebia and CRISPR.  

9.2Extension; Waiver.  Any Party may, to the extent legally allowed, (a) extend
the time for the performance of any of the obligations of any other Party, (b)
waive any inaccuracies in the representations and warranties made to such party
contained herein or in any document delivered pursuant hereto, and (c) waive
compliance with any of the covenants, agreements or conditions for the benefit
of such party contained herein.  Any agreement on the part of a Party to any
such extension or waiver will be valid only if set forth in an instrument in
writing signed on behalf of such party.  Any waiver of any term or condition
will not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this Agreement.  No delay or failure by any party to assert any of its rights
or remedies will constitute a waiver of such rights or remedies.

19

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article X

GENERAL PROVISIONS

10.1Notices.  All notices and other communications hereunder will be in writing
and will be deemed delivered, given and received (a) when delivered in person,
(b) when transmitted by email or facsimile (with written confirmation of
completed transmission), (c) on the third Business Day following the mailing
thereof by certified or registered mail (return receipt requested) or (d) when
delivered by an express courier (with written confirmation of delivery) to the
Parties at the following addresses (or to such other address or facsimile number
as such party may have specified in a written notice given to the other
Parties):

(a)if to CRISPR or, following the Closing, Casebia, to:

 

 

CRISPR Therapeutics AG

 

Baarerstrasse 14

 

6300 Zug

 

Switzerland

 

Attn:  Each of Chief Executive Officer and General Counsel

 

E-mail: [***]

 

 

 

with a copy (which will not constitute notice) to:

 

 

 

Goodwin Procter LLP

 

100 Northern Avenue

 

Boston, MA 02210

 

Attention: [***]

 

Facsimile No.:  617-321-4362

 

Email:  [***]

(b)if to Bayer, to:

 

 

Bayer HealthCare LLC

 

610 Main Street

 

Cambridge, MA

 

Attention: [***]

 

 

 

with a copy (which will not constitute notice) to:

 

 

 

Orrick, Herrington & Sutcliffe LLP

 

1000 Marsh Road

 

Menlo Park, CA 94025

 

Attention:  [***]

 

Email: [***]

 

10.2Expenses.  Except as otherwise specified in this Agreement, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the Transactions
will be borne by the party incurring such costs and expenses.  

10.3Interpretation.  Unless a clear contrary intention appears: (a) the singular
number will include the plural, and vice versa; (b) reference to any gender
includes each other gender; (c) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof; (d)
“include” and “including,” and variations thereof, will not be deemed to be
terms of limitation, but rather will be deemed to be followed by the words
“without limitation”; (e) all references in this Agreement to “Schedules,”
“Sections” and

20

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

“Exhibits” are intended to refer to Schedules, Sections and Exhibits to this
Agreement, except as otherwise indicated; (f) the table of contents and headings
in this Agreement are for convenience of reference only, will not be deemed to
be a part of this Agreement, and will not be referred to in connection with the
construction or interpretation of this Agreement; (g) “or” is used in the
inclusive sense of “and/or”; (h) with respect to the determination of any period
of time, “from” means “from and including” and “to” means “to but excluding”;
(i) “hereunder,” “hereof,” “hereto,” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof; and (j) “shall” and “will” will have the same
meaning hereunder. References to sums of money will be expressed in United
States Dollars.

10.4Counterparts.  This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all parties need
not sign the same counterpart.  Until and unless each Party has received a
counterpart hereof signed by the other Parties, this Agreement will have no
effect and no Party will have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).  Any
signature page delivered electronically or by facsimile (including transmission
by Portable Document Format or other fixed image form) will be binding to the
same extent as an original signature page.

10.5Entire Agreement; Assignment.  This Agreement, the exhibits and annexes
hereto, the other schedules and the Ancillary Agreements, and any provision of
any Transaction Document terminated under the JV Termination Agreement which by
its terms survives such termination: (a) constitute the entire agreement among
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings both written and oral (including any letter of
intent, term sheet or related discussions), among the parties with respect to
the subject matter hereof, and (b) will not be assigned by operation of law or
otherwise, except that each Party may assign its rights and delegate its
obligations hereunder (i) after the Closing, in connection with a sale of such
Party or a sale of all or substantially all of its assets and (ii) to one or
more of its Affiliates as long as such Party remains ultimately liable for all
of such Party’s obligations hereunder.

10.6Severability.  If any provision of this Agreement or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other Persons or
circumstances will be interpreted so as reasonably to effect the intent of the
Parties.  The Parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.

10.7Other Remedies.  Except as otherwise set forth herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.  Without prejudice to remedies at law, the parties
will be entitled to specific performance or other equitable relief, including
injunctive relief, in the event of a breach or threatened breach of this
Agreement.

10.8Arbitration; Submission to Jurisdiction; Consent to Service of Process.

(a)Except for a determination of the Final Interim Period Expenses, which will
be resolved exclusively by the Accountant pursuant to Section 2.3, all disputes,
claims, or controversies arising out of or relating to the Agreement, the
Ancillary Agreements (other than as expressly set forth therein) or any other
agreement or document executed and delivered pursuant to the Agreement (other
than as expressly set forth therein) or the negotiation, breach, validity or
performance hereof and thereof or the Transactions, including claims of fraud
and including as well the determination of the scope or applicability of this
agreement to arbitrate, will be resolved solely and exclusively by binding
arbitration administered

21

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

by JAMS in New York, New York, before a single arbitrator (the
“Arbitrator”).  Except as modified in this Section 10.8, the arbitration will be
administered pursuant to JAMS’ Comprehensive Rules and Procedures.  The parties
further agree that this arbitration will apply equally to requests for
temporary, preliminary or permanent injunctive relief, except that in the case
of temporary or preliminary injunctive relief any party may proceed in court
without prior arbitration for the purpose of avoiding immediate and irreparable
harm or to enforce its rights under Section 5.4 or Section 5.5.

(b)The parties covenant and agree that the arbitration hearing will commence
within [***] days of the date on which a written demand for arbitration is filed
by any Party (the “Filing Date”).  The hearing will be no more than [***]
Business Days.  In connection with the arbitration, the Arbitrator will have the
power to order the production of documents by each party and any third-party
witnesses.  In addition, each party may take up to three depositions as of
right, with each deposition limited to eight hours, excluding breaks, and the
Arbitrator may grant additional depositions upon good cause shown.  For purposes
of determining the number of depositions as of right, multiple petitioners or
multiple respondents will each respectively be deemed one party.  The Arbitrator
will not have the power to order the answering of interrogatories or the
response to requests for admission.  The Arbitrator’s award will be made and
delivered within [***] days of the closing of the evidentiary hearing on the
merits (the “Hearing”) or within [***] days of service of post-Hearing briefs,
if the arbitrator directs service of such briefs, will be binding and final as
between the parties, and a judgment may be entered upon the award in any court
having jurisdiction thereof.  The Arbitrator’s decision will set forth a
reasoned basis for any award of damages or finding of liability.  The parties
covenant and agree that the arbitration will conclude within [***] months of the
Filing Date, and the Arbitrator will be provided notice of such [***]-month
limit (and agreed to abide by it) prior to his or her appointment as Arbitrator.

(c)The parties will maintain the confidential nature of the arbitration
proceeding and any award thereunder, including the Hearing, except as may be
necessary to prepare for or conduct the arbitration hearing on the merits, or
except as may be necessary in connection with a court application for a
preliminary remedy, a judicial challenge to an award or its enforcement, or
unless otherwise required by Law, judicial decision or applicable securities
laws or under applicable stock exchange rules.

(d)The parties will (i) bear their own attorneys’ fees, costs and expenses in
connection with the arbitration, and (ii) share equally in the fees and expenses
charged by the Arbitrator; provided, however, that the prevailing party will be
awarded its share of the Arbitrator’s fees and expenses and all other costs and
expenses, including attorneys’, consultants’ and experts’ fees; provided,
further, that any party unsuccessfully refusing to comply with the award or an
order of the Arbitrator will be liable for costs and expenses, including
attorneys’, consultants’ and experts’ fees, incurred by the other party in
enforcing the award or order.  If the Arbitrator determines a party to be the
prevailing party under circumstances where the prevailing party obtained relief
on some but not all of the claims and counterclaims, the Arbitrator may award
the prevailing party an appropriate percentage of the costs and expenses
incurred by the prevailing party.

(e)Subject in all cases to the foregoing, each of the Parties irrevocably
consents to the exclusive jurisdiction and venue of the state or federal courts
located within New York, New York, in connection with any matter based upon,
arising out of or relating to this Agreement or the matters contemplated herein,
agrees that process may be served upon them in any manner authorized by the laws
of the State of New York for such Persons and waives and covenants not to assert
or plead any objection which they might otherwise have to such jurisdiction,
venue and such process.  Each party agrees not to commence any legal proceedings
related hereto except in such courts.

10.9Governing Law. The Parties agree that this Agreement will be governed by,
and construed in accordance with, the laws of the State of New
York.  Notwithstanding that the laws of the State of New York will apply to and
govern this Agreement, any choice of law specified in any of the documents and
agreements referred to herein and made a part hereof will be respected by the
Parties and will take precedence over the choice of law provision specified in
this Section 10.9.

22

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

10.10WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY ACTION OR LIABILITY DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY SUCH ACTION OR LIABILITY, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.10.

10.11Rules of Construction.  The Parties agree that they have been represented
by counsel during the negotiation and execution of this Agreement and,
therefore, waive the application of any Law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

10.12No Third Party Beneficiary.  Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the Parties or their respective
successors and assigns any rights, remedies, or Liabilities under or by reason
of this Agreement except that (i) Article VIII will also be for the benefit of
the Indemnified Parties, (ii) Section 5.3, from and after (and subject to the
occurrence of) the Closing, will be for the benefit of the D&O Indemnified
Parties and (iii) Section 5.4 will also be for the benefit of the Affiliates of
CRISPR (which will include, from and after the Closing, Casebia).

10.13Tax Advice.  No party to this Agreement makes any representations or
warranties to any other party regarding the Tax treatment of the Transactions
pursuant to this Agreement or any of the Tax consequences to any other party of
this Agreement or the Transactions. Each party to this Agreement acknowledges
that it is relying solely on its own Tax advisors in connection with this
Agreement and the Transactions.

10.14Translations.  This Agreement is in the English language only, which
language will be controlling in all respects, and all versions hereof in any
other language will be for accommodation only and will not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, will be
in the English language.  If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement will prevail.

10.15Further Assurances.  From and after the Closing, each of the Parties will
use commercially reasonable efforts to take promptly, or cause to be taken
promptly, all actions, and to do promptly, or cause to be done promptly, all
things necessary, proper or advisable under applicable Laws to consummate and
make effective the Transactions, to obtain all necessary waivers, consents,
approvals and other documents required to be delivered hereunder and to effect
all necessary registrations and filings and to remove any injunctions or other
impediments or delays, legal or otherwise, in order to consummate and make
effective the Transactions for the purpose of securing to the Parties the
benefits contemplated by this Agreement and the Ancillary Agreements.

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, CRISPR, Casebia and Bayer have caused this Agreement to be
signed, all as of the date first written above.

 

CRISPR Therapeutics AG

 

 

By:

/s/ Rodger Novak

 

Name: Rodger Novak

 

Title: President

 

 

 

 

CRISPR Therapeutics, Inc.

 

 

By:

/s/ Michael Tomsicek

 

Name: Michael Tomsicek

 

Title: Chief Financial Officer

 

 

 

[Signature Page – Retirement Agreement]

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, CRISPR, Casebia and Bayer have caused this Agreement to be
signed, all as of the date first written above.

 

Bayer HealthCare LLC

 

 

By:

/s/ Kelly Gast

 

Name: Kelly Gast

 

Title:   President

 

 

 

[Signature Page – Retirement Agreement]

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, CRISPR, Casebia and Bayer have caused this Agreement to be
signed, all as of the date first written above.

 

Casebia Therapeutics Limited Liability Partnership

 

 

By:

/s/ Samarth Kulkarni

 

Name: Samarth Kulkarni, Ph.D.

 

Title:   Authorized Representative

 

 

 

[Signature Page – Retirement Agreement]

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule I

Interim Period Expenses

[***]

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule II

Casebia Employees

[***]

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Exhibit A

Form of 2019 Option Agreement

[***]

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Exhibit B

Form of Deed of Amendment and Restatement

[***]

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Exhibit C

Form of JV Termination Agreement

[***]

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Exhibit D

Form of Master Confidentiality Agreement

[***]

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Exhibit E

Form of Resignation Letter

[***]

 

 